911 F.2d 725Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Scott Lewis RENDELMAN, Defendant-Appellant.
No. 90-6782.
United States Court of Appeals, Fourth Circuit.
Submitted July 9, 1990.Decided July 20, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Herbert F. Murray, Senior District Judge.  (CR No. 88-3-HM)
Scott Lewis Rendelman, appellant pro se.
Peter M. Semel, Assistant United States Attorney, Jamie M. Bennett, Assistant United States Attorney, Baltimore, Md., for appellee.
D.Md.
AFFIRMED.
Before SPROUSE and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Scott Lewis Rendelman appeals from the district court's order denying his Fed.R.Crim.P. 35 motion.*   Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Rendelman, CR No. 88-3-HM (D.Md. Jan. 25, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 We consider Rendelman's notice of appeal to be timely filed and have reviewed the merits of his appeal